Citation Nr: 1101496	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for familial tremors of the 
right hand.

2.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran; A.M.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 
 
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to January 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied entitlement to service connection for 
tinnitus and any right hand condition.  

The Veteran presented testimony before a Decision Review Office 
in March 2007 and before the Board in July 2007.  The transcripts 
of both hearings have been obtained and associated with the 
claims folder.

In a November 2007 decision, the Board denied the claims of 
entitlement to service connection for tinnitus and carpal tunnel 
syndrome and familial tremors of the right hand.

The Veteran subsequently appealed the November 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2008, the Court vacated the Board's 
November 2007 decision and remanded the claims for further 
action.  The claims were returned to the Board and in July 2009, 
the Board remanded the claims for further development and 
adjudication.  The claims are now ready for appellate 
disposition.

The Veteran's May 2010 post-remand statement also addresses the 
issue of entitlement to service connection for tinnitus.  Service 
connection was granted for tinnitus in a September 2010 rating 
decision.  Review of the Veteran's claims folder does not reveal 
that a notice of disagreement has been filed relative to the 
rating or effective date assigned by the September 2010 decision, 
and that matter is no longer before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In an April 2009 statement, the Veteran raised the claim of 
entitlement to a total disability rating for individual 
unemployability.  This issue has not been developed for appellate 
review and is not intertwined with the issue on appeal.  
Accordingly, it is REFERRED back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  With resolution of the doubt in favor of the Veteran, 
familial tremors of the right hand began in service.

2.  Carpal tunnel syndrome of the right hand is not shown by 
competent medical evidence to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for familial tremors of 
the right hand are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for carpal tunnel 
syndrome in the right hand are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) VA must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2005, May 2006, March 2009, 
and July 2010 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes the majority of the Veteran's service department 
medical records were severely damaged or destroyed by fire, 
presumably in the fire that occurred in July 1973 at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri. Any 
further attempts to obtain these records would be futile.  38 
C.F.R. § 3.159(c)(2).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the available service treatment 
records, VA outpatient treatment records and private medical 
records.  Additionally, the Veteran was afforded a VA examination 
in November 2009.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Criteria

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).


In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Factual background

While many of the Veteran's records were destroyed in the 1973 
fire, some service treatment records were available and 
associated with the file.  The service treatment records 
associated with the file are negative for any complaints, 
treatment, or diagnosis of a carpal tunnel syndrome or familial 
hand tremors.  The Veteran's separation examination in December 
1954 was negative for any disorder of the hand or upper 
extremities; however, the examination noted a nervous disorder.  

In a May 2010 statement, the Veteran contends that, in 1956, he 
was treated for shaking in his right hand and wrist.  The 
physician diagnosed nerve damage and prescribed a wrist brace and 
medication.  He was advised that nothing further could be done.  
Post-service, the first evidence of occasional numbness and 
tremors in his right hand is contained in VA medical records 
dated in August 2004.  

The Veteran submitted lay statements, dated in October 2004 and 
July 2007, from his former unit members who indicate the Veteran 
became ill with a nervous condition that affected his right hand 
in 1951 during service.

A private medical record stated the Veteran was diagnosed with 
carpal tunnel syndrome and familial tremors of the right hand in 
March 2005.  In July 2007, the Veteran testified before the Board 
that he blacked out while standing at parade rest and fell on his 
right hand.  He alleged that he injured his hand as a result of 
the fall and has experienced tremors since that time. 

The Veteran has submitted multiple statements by JAM, M.D., which 
support his claim.  An October 2008 letter states that to a 
reasonable degree of medical certainty, that the Veteran's 
disorder is causally related to the Veteran's 1951 injury.  In a 
March 2009 record of Dr. JAM, the Veteran was diagnosed with 
intention tremor of the right upper extremity, military-related.  
Dr. JAM stated that to a reasonable degree of medical certainty, 
he believed that the Veteran's intention tremor was related to 
his military service injury that occurred in 1951.  In an October 
2009 letter, Dr. JAM stated that he submits to a reasonable 
degree of medical certainty that the Veteran's diagnosis is 
possibly related to the Veteran's service and related to his 
injury in 1951 at which time he fell on his right upper 
extremity. 

The Veteran underwent a VA examination in November 2009.  The 
examiner diagnosed carpal tunnel syndrome and familial tremor.  
He opined that the Veteran's familial tremors are as likely as 
not caused by or a result of the injury in service, given the 
continuity of symptoms and the lay statements supporting this 
claim.

The examiner further opined that the Veteran's carpal tunnel 
syndrome was less likely as not caused by or a result of the hand 
injury incurred in service.  As a rationale for this opinion, the 
examiner stated that the Veteran's carpal tunnel occurred decades 
after the original injury.  Additionally, the Veteran has 
diabetes, which can also cause carpal tunnel.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When evaluating medical opinions it is the province of the Board 
to weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to also accept certain 
medical opinions over others.  See Evans v. West, 
12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one opinion 
over another.  See also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  Prejean v. West, 13 Vet. App. 444 (2000); Swan v. Brown, 
5 Vet. App. 229 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (holding that it is error to reject a medical opinion 
solely on the basis that the medical opinion was based on a 
history given by the Veteran, and that a claimant's report must 
be examined in light of the evidence of record).

The Veteran contends that he is entitled to service connection 
for carpal tunnel syndrome and familial tremors of the right 
hand.  Specifically, he asserts that his current disabilities are 
the result of falling on his right hand after having been at 
parade rest for an hour in extreme heat.  Considering the 
evidence of record, summarized in pertinent part below, and in 
light of the applicable laws and regulations, the Veteran's claim 
for familiar tremors of the right hand must be granted.  The 
claim for carpal tunnel syndrome is denied.


Familial tremors
 
The Veteran provided testimony and lay statements that he 
experienced a nervous disorder with hand tremors during service.  
His discharge examination report indicated that he had a nervous 
disorder.  As discussed above, the November 2009 VA examiner 
opined that this disorder began in service.  The Veteran has also 
provided a positive nexus opinion from Dr. JAM.  Accordingly, 
with resolution of the doubt in favor of the Veteran, service 
connection for familial tremors of the right hand is granted.  
38 C.F.R. § 3.102.

Carpal tunnel syndrome

Carpal tunnel syndrome was not diagnosed until 2005, 50 years 
after the Veteran's discharge from service.  There is no evidence 
of this disorder during service.  The November 2009 examiner 
opined that due to the lengthy period of time between the 
original injury to the Veteran's hand and the diagnosis, it was 
less likely as not that carpal tunnel syndrome was caused by or a 
result of service.  Moreover, the examiner offered an alternative 
diagnosis. 

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

      (2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr, 
21 Vet. App. at 303 (concerning varicose veins); see also 
Jandreau (a dislocated shoulder); Charles v. Principi, 16 Vet. 
App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 
(1995) (flatfeet).  Laypersons have also been found to not be 
competent to provide evidence in more complex medical 
situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The Board has carefully considered the Veteran's reports of the 
in-service injury and his symptoms.  As stated above, the Board 
finds the Veteran competent and credible that he experienced an 
in-service injury to his hand.  The Board also finds the Veteran 
competent and credible to testify as to his symptoms that he 
experienced shaking at that time.  However, the VA examiner has 
opined that the Veteran's currently diagnosed carpal tunnel 
syndrome is not etiologically related to the in-service injury.  
As in Jandreau, lay testimony describing contemporaneous symptoms 
has been investigated but does not support a later diagnosis by a 
medical professional.  

The Veteran's carpal tunnel syndrome is not related to service, 
and the claim is denied.  The preponderance of the evidence is 
unfavorable on this claim, and under these circumstances, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 


§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 
55.


ORDER

Service connection for familial tremors of the right hand is 
granted

Service connection for carpal tunnel syndrome of the right hand 
is denied.  



____________________________________________
K. L. WALLIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


